REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a sweeper/vacuum head comprising a first rotating brush for picking up substantially large debris in the direction of motion in front of the housing; a second rotating brush located behind the first rotating brush for agitating
substantially small debris; a debris tray for collecting the substantially large debris swept by the first rotating brush; a vacuum shoe located behind the second rotating brush for providing suction for the substantially small debris; and wherein the first rotating brush and the second rotating brush are consolidated in one cleaning head; nor sweep/vacuum head comprising: a housing forming a dome shape; a first rotating brush for directing substantially large debris in front of the housing in the direction of motion into a debris tray; a second rotating brush, rotating in a direction opposite that of the first
rotating brush, for directing substantially small debris and dust under the housing
to a vacuum shoe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Redding/Primary Examiner, Art Unit 3723